ACCEPTED
                                                                                                           03-15-00081-CV
                                                                                                                   5362209
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                                      5/20/2015 2:51:44 PM
                                                                                                         JEFFREY D. KYLE
                                                                                                                    CLERK
                                   Jon Michael Smith
                                             Attorney
                                                                               RECEIVED IN
                                       3305 Northland Drive               3rd COURT OF APPEALS
                                             Suite 500                        AUSTIN, TEXAS
                                        Austin, Texas 78731               5/20/2015 2:51:44 PM
512.371.1006                                                                JEFFREY D. KYLE
                                                                     www.jonmichaelsmith.com
                                                                                  Clerk
512.476.6685 (fax)                                                    jon@jonmichaelsmith.com
                                           May 19,2015

Via Electronic Filing
Third Court of Appeals
209 W 14th Street
Austin, TX 78701

       Re:     Cause No. 03-15-00081-CV; Access Orthodontics ofEast 7th Street, P.A.
               (Appellant) v. Miriam Jaimes (Appellee), in Court of Appeals for the Third
               District of Texas at Austin, Texas.

Please be advised that Mr. Jon Michael Smith will be on vacation beginning Thursday, July 30,
2015 and returning Monday, August 17,2015.

He therefore requests that no settings, hearings, depositions, deadline matters, or matters
requiring a response be delivered and/or scheduled during that time in the above-referenced
cause of action.

Please filemark this letter. If you have any questions or concerns, please do not hesitate to
contact me.




                                                  Assistant to Jon Michael Smith
CC:
Via Fax: 512-582-2953
J. Lynn Watson
The J.L. Watson Law Firm, P.C.
9442 North Capital of Texas Highway
Plaza 1, Suite 500, Austin, Texas 78759